Citation Nr: 1736787	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  14-27 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

In March 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), seated at a RO.  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his COPD is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2016); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A.       §§ 1101, 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303 (d).

Service connection is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.          § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran asserts, in written statements and during his March 2017 Board hearing, that his COPD is related to service, specifically, to his in-service experience training others on the firing line with recoilless weapons full-time for two years, with the toxic fumes at face-level, without breathing protection.  He asserts that such weapons emitted toxic fumes and caused in-service coughing, treated with cough medicine, which continued and was diagnosed as emphysema in 1959, two years after separation from service, and diagnosed more recently as COPD. 

The first element for service connection, evidence of the existence of a current disability, is met; the Veteran was diagnosed during private treatment with COPD in September 2010.

The second element for service connection, evidence of an in-service incurrence or aggravation of a disease or injury, is also met, considering the Veteran's competent and credible lay statements.  The Veteran's service treatment and personnel records are unavailable due to fire-related loss.  The Agency of Original Jurisdiction (AOJ) was made aware by the National Personnel Records Center (NPRC) of such loss in September 2011 and the Veteran was informed of the same in April 2012 and reported that he did not have any of his service records to submit.  As such, there is no opportunity for the Board to review records indicating that the Veteran was indeed assigned to the firing line full-time for two years using recoilless weapons or that he sought treatment for a cough.  However, the Veteran is competent to report his in-service experience with such weapons, his assertions have remained consistent throughout the current appellant period; there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.

The third element for service connection, evidence of a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service, is also met.  

There is no record of the Veteran's 1959 diagnosis of emphysema, and during his March 2017 Board hearing, the Veteran and his spouse considered that records that old would not be available.  It is significant, however, that the Veteran's spouse, his spouse at the time of his separation from service, is a registered nurse, and in her April 2011 statement in support of the Veteran's claim, reported that the Veteran returned from service with a cough and was diagnosed with emphysema in 1959.  The Veteran's spouse is competent to report as to what she recalled of her husband's pertinent medical history, and she is a registered nurse; there is no evidence that she is not credible in this regard.  Layno, 6 Vet. App. 465, 470.

In support of his claim, the Veteran submitted a March 2017 report from the United States Army Aberdeen Test Center indicating that toxic fumes from recoilless rifle ammunition could cause causing short and long-term health problems.

Also, while the Veteran reported a long history of smoking during VA and private treatment, as noted in an October 2010 private treatment record, described as a 40 year history of smoking, having quit 15 years ago, during his March 2017 Board hearing, the Veteran confirmed that at the time of his 1959 diagnosis of emphysema, he had only recently begun smoking.  He also described his post-service occupational history to include welding, as a helper at first, and then welding, with breathing protection, for approximately 10 years over his entire working history.  The Veteran is competent to report his smoking and post-service occupational history; there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.

In an April 2017 letter, the Veteran's private physician opined that the Veteran's COPD was related to his in-service experience with toxic firing fumes from recoilless weapons emitted at face level without breathing protection.  The physician noted that the toxic fumes were from the use of ammonia, carbon dioxide and monoxide, hydrogen cyanide, nitrogen dioxide, and sulfur dioxide, as well as lead.  The physician reasoned that the Veteran was diagnosed at an early age with emphysema, at which time he was not a welder, as he began welding for a period of time during his post-service career after his emphysema diagnosis, and had only recently begun smoking.  

The April 2017 private opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for their conclusion.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The private physician specifically addressed the bases upon which the AOJ denied the Veteran's claim, his reported long-standing history of smoking and his post-service work as a welder, as well as the length of time between separation from service and the diagnosis of COPD.  The private physician considered the Veteran's lay statements of in-service work with recoilless weapons and in-service and post-service coughing, the onset of the Veteran's emphysema in 1959, soon after separation from service, as well as the United States Army report as to the toxic fumes involved in recoilless weapons.  

The evidence herein supports a finding that the Veteran's COPD was incurred in service.  While the earliest medical indication of COPD is dated many years following the Veteran's separation from service, and there is no medical evidence of emphysema diagnosed soon after service, there are competent and credible lay statements as to in-service coughing and firing recoilless weapons and treatment for emphysema soon after service, as well as probative evidence from the United States Army that recoilless weapons emitted toxic fumes, and a private medical opinion attributing the Veteran's COPD to his service.  Accordingly, service connection for COPD is established.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Service connection for COPD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


